DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 103(a) rejection of Claims 1 — 3 and 5 — 20 as being unpatentable over
Kawahara et al (U.S. Patent No. 6,686,405), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claim 4 as being unpatentable over Kawahara et al
(U.S. Patent No. 6,686,405) in view of Kazeto et al (U.S. Patent Application Publication
No. 2013/0040087 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not clearly state if the disclosed lubricant is required, or is not required, to obtain the claimed heterogeneous nucleation index, diffusion coefficient and permeability. Paragraph 0074 states that the lubricant provides a lower heterogeneous nucleation index, but no value of heterogeneous nucleation index is disclosed.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 1 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘a thermal flow value’ is indefinite as it is unclear what the thermal flow is and what the value is. The phrase ‘ethylene content’ is indefinite as it is unclear what the content is (by mole, weight, etc).

Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. 	Claims 1 — 3 and 5 — 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Kawahara et al (U.S. Patent No. 6,686,405) in view of Nimiya et al (JP 2000 – 264972 A; English translation).
With regard to Claim 1, 8, 10, 14 and 18, Kawahara et al disclose a multilayer article
comprising a layer of EVOH (product; column 20, lines 44 — 48); having a melting point of
200 degrees Celsius (column 1, lines 30 — 31); the EVOH is produced by saponification of
a copolymer of ethylene and vinyl ester (column 10, lines 47 — 54) that is vinyl acetate
(column 10, line 1); the catalyst for saponification is sodium hydroxide (column 10, lines 47 —
54); the copolymer of ethylene and vinyl acetate is a solution in methanol (column 9, lines 51 —
57); the concentration of the solution is 10 — 50%, and the reaction temperature is 30 — 65 degrees Celsius and the amount of sodium hydroxide is 0.02 to 1.0 equivalence with respect to
vinyl acetate (column 10, lines 55 — 60); the ethylene — vinyl acetate copolymer is produced by a catalyst that is 2,2’ azobis (2,4 — dimethylvaleronitrile) (column 9, lines 58 — 60) at
a polymerization temperature of 40 — 70 degrees Celsius and a polymerization of vinyl ester of
30 — 80% (column 10, lines 10 — 16). Although the concentration of the solution,
reaction temperature and amount of sodium hydroxide are not identical to paragraphs 0111 —
0112 of the specification, the disclosed ranges overlap the claimed ranges. It would have been
obvious for one of ordinary skill in the art to provide for any amounts within the disclosed
ranges, including those amounts that overlap the claimed ranges. MPEP 2144.05. The claimed
heterogeneous nucleation index and gas permeabilities would therefore be obtained.
A lubricant comprising ethylenebis — stearic acid amide, in the amount of 100 ppm, is
also not disclosed by Kawahara et al, as is disclosed in paragraph 00169 of the instant
specification. However, Nimiya et al teach EVOH comprising a lubricant, in the amount of 10 to
1,000 ppm (paragraph 0029) comprising ethylenebis — stearic acid amide (paragraph 0027) for
the purpose of obtaining stable feedability during molding (paragraph 0029). It would have been
obvious for one of ordinary skill in the art to provide for lubricant, in the amount of 10 to 1,000
ppm, comprising ethylenebis — stearic acid amide, in order to obtain stable feedability during
molding as taught by Nimiya et al. Although the disclosed range of amount is not identical to
the claimed range, the disclosed range overlaps the claimed range. It would have been obvious
for one of ordinary skill in the art to provide for any amount within the disclosed range,
including those amounts that overlap the claimed range. MPEP 2144.05. The claimed
heterogeneous nucleation index, diffusion coefficient and gas permeability would therefore be
obtained.
With regard to Claim 2, Kawahara et al disclose a saponification degree of 99 mol% or
greater (column 9, lines 6 — 9).
With regard to Claim 3, an ethylene content of 25 —55 mol% is disclosed (column 9,
lines 1 — 4).
With regard to Claim 5, alkali metal salt is disclosed (column 15, lines 18 — 28).
With regard to Claim 6, the content of alkali metal salt is 130 ppm, in an example (Table
3). It would have been obvious to provide for 130 ppm, as 130 ppm is disclosed in an example.
With regard to Claims 7 and 9, a multilayer sheet and bottle are disclosed (column 20,
lines 30 — 33) and two layers of a layer ‘T’ are disclosed (column 18, lines 55 — 67) that are
polyethylene (column 19, lines 1 — 2), therefore hydrophobic as disclosed in paragraph 00127 of the instant specification.
With regard to Claims 11 — 13, the claimed structure is disclosed and two layers of a
layer ‘T’ are disclosed (column 18, lines 55 — 67) that are polyethylene (column 19, lines 1 — 2), therefore hydrophobic as disclosed in paragraph 00127 of the instant specification.
With regard to Claims 15 — 17, each layer of the claimed structure is a single layer or
multiple layer (column 18, lines 55 — 67). The claimed structure is therefore disclosed.
With regard to Claim 19, a lubricant is disclosed (column 18, line 23). Kawahara et al fail
to disclose the claimed amount of lubricant. However, the lubricant is in an amount that is
significantly reduced, or no lubricant (column 18, line 23). It would have been obvious for one of
ordinary skill in the art to provide for the claimed amount of lubricant, as lubricant in an amount
that is significantly reduced is disclosed.
With regard to Claim 20, the claimed aspect of drying is directed to a product — by —
process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is
unpatentable even though the prior art product was made by a different process. MPEP 2113.

9. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kawahara et al
(U.S. Patent No. 6,686,405) in view of Nimiya et al (JP 2000 – 264972 A; English translation) and further in view of Kazeto et al (U.S. Patent Application Publication No. 2013/0040087 A1).
Kawahara et al  and Nimiya et al disclose an article as discussed above. Kawahara et al  and Nimiya et al fail to disclose a fatty acid amide in the amount of 900 ppm.
Kazeto et al teach EVOH comprising fatty acid amide in the amount of 500 — 10,000 ppm for the purpose of reducing cracking (paragraphs 0054 — 0055).
It therefore would have been obvious for one of ordinary skill in the art to provide for
fatty acid amide in the amount of 500 — 10,000 ppm in order to reduce cracking as taught
by Kazeto et al. Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill
in the art to provide for any amount within the disclosed range, including those amounts
that overlap the claimed range. MPEP 2144.05.

ANSWERS TO APPLICANT’S ARGUMENTS
10.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782